EXHIBIT 10.1

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of April 28, 2005,
by and between Ebix, Inc., a Delaware corporation (the “Company”) and Craig Wm.
Earnshaw, an individual (“Earnshaw”).

WHEREAS, pursuant to that certain Stock Purchase Agreement, dated February 23,
2004, by and among Ebix, Inc. and the shareholders of LifeLink Corporation (the
“Stock Purchase Agreement”), Earnshaw acquired two hundred thousand (200,000)
shares of common stock of the Company (the “Company Shares”);

WHEREAS, pursuant to Section 4.8 of the Stock Purchase Agreement, Earnshaw has
the right (the “Put Right”) at any time during the one month period commencing
August 23, 2005 to require the Company to purchase of the remaining Company
Shares then held by Earnshaw, at a price equal to $2,700,000 minus the aggregate
purchase price received by Earnshaw with respect to all sales of Company Shares
prior to the date of exercise of the Put Right; and

WHEREAS, the Company desires to permit Earnshaw to exercise the Put Right prior
to August 23, 2005, and to purchase and redeem the Shares, and Earnshaw desires
to exercise the Put Right and sell the Company Shares to the Company, in
accordance with the terms of this Agreement (the “Sale”).

NOW THEREFORE, in consideration of the mutual covenants of the parties set forth
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.             SALE AND PURCHASE OF COMPANY SHARES.  SIMULTANEOUSLY UPON THE
EXECUTION, AND SUBJECT TO THE TERMS AND CONDITIONS, OF THIS AGREEMENT, EARNSHAW
SHALL SELL, CONVEY, TRANSFER AND DELIVER ALL RIGHT, TITLE AND INTEREST IN AND TO
THE SHARES, FREE AND CLEAR OF ALL LIENS (AS DEFINED BELOW), TO THE COMPANY AND
THE COMPANY SHALL PURCHASE THE SHARES FROM EARNSHAW FOR AN AGGREGATE PURCHASE
PRICE OF TWO MILLION SEVEN HUNDRED THOUSAND DOLLARS ($2,700,000.00) (THE
“PURCHASE PRICE”).  EACH OF EARNSHAW AND THE COMPANY HEREBY ACKNOWLEDGES AND
AGREES THAT THE SALE CONSTITUTES FULL AND COMPLETE SATISFACTION OF EARNSHAW’S
RIGHT TO THE PUT OPTION (AS SUCH TERM IS DEFINED IN THE SHARES PURCHASE
AGREEMENT), AND THAT THE PUT OPTION SHALL BE NULL AND VOID AND OF NO FURTHER
FORCE OR EFFECT FOLLOWING THE CONSUMMATION OF THE SALE PURSUANT TO THE TERMS OF
THIS AGREEMENT.


2.             DELIVERIES.  UPON THE EXECUTION OF THIS AGREEMENT BY THE COMPANY
AND EARNSHAW, (A) EARNSHAW SHALL DELIVER TO THE COMPANY THE CERTIFICATES
EVIDENCING THE COMPANY SHARES, DULY ENDORSED IN BLANK OR ACCOMPANIED BY DULY
EXECUTED STOCK TRANSFER POWERS, AND (B) THE COMPANY SHALL PAY THE PURCHASE PRICE
FOR THE COMPANY SHARES TO EARNSHAW BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS PURSUANT TO WIRING INSTRUCTIONS PROVIDED IN WRITING BY EARNSHAW.


3.             WARRANTIES AND REPRESENTATIONS OF EARNSHAW.  EARNSHAW HEREBY
REPRESENTS AND WARRANTS TO THE COMPANY AS FOLLOWS:

 


(A)           TITLE TO COMPANY SHARES.  EARNSHAW IS THE SOLE RECORD AND
BENEFICIAL OWNER OF THE COMPANY SHARES FREE AND CLEAR OF ANY CLAIMS, LIENS,
CHARGES OR

 

 

--------------------------------------------------------------------------------


 


ENCUMBRANCES WHATSOEVER (COLLECTIVELY, “LIENS”), AND HAS GOOD AND MARKETABLE
TITLE TO THE COMPANY SHARES OWNED BY HIM, AND HAS FULL RIGHT, POWER AND
AUTHORITY TO SELL THE COMPANY SHARES TO THE COMPANY AS PROVIDED HEREIN.  THERE
ARE NO AGREEMENTS, ARRANGEMENTS, RIGHTS OR COMMITMENTS OF ANY CHARACTER RELATING
TO THE SALE, PURCHASE, REDEMPTION OR OTHER TRANSFER OF THE COMPANY SHARES TO BE
SOLD, ASSIGNED, CONVEYED, TRANSFERRED AND DELIVERED BY EARNSHAW TO THE COMPANY
HEREUNDER.  EARNSHAW HAS SOLE VOTING POWER AND SOLE POWER OF DISPOSITION AND
SOLE POWER TO AGREE TO ALL OF THE MATTERS SET FORTH IN THIS AGREEMENT, IN EACH
CASE WITH RESPECT TO ALL OF THE COMPANY SHARES, WITH NO LIMITATIONS,
QUALIFICATIONS OR RESTRICTIONS ON SUCH RIGHTS AND POWERS, AND EARNSHAW HAS NOT
GRANTED AND WILL NOT GRANT SUCH RIGHTS AND POWERS TO ANY OTHER PERSON OR ENTITY.


(B)           TRANSACTION NOT A BREACH.  NEITHER THE EXECUTION AND DELIVERY OF
THIS AGREEMENT NOR ITS PERFORMANCE WILL CONFLICT WITH OR RESULT IN THE BREACH OF
ANY OF THE TERMS OR CONDITIONS OF OR CONSTITUTE A DEFAULT UNDER ANY CONTRACT,
AGREEMENT, COMMITMENT, INDENTURE, MORTGAGE, NOTE, BOND, LICENSE OR OTHER
INSTRUMENT OR OBLIGATION TO WHICH EARNSHAW IS A PARTY OR BY WHICH EARNSHAW MAY
BE BOUND OR AFFECTED.

 


(C)           PURCHASE PRICE.  EARNSHAW IS FAMILIAR WITH THE OPERATIONS, ASSETS,
CONDITION (FINANCIAL AND OTHER) AND FUTURE PROSPECTS OF THE COMPANY AND
CONSIDERS THE PURCHASE PRICE TO BE A FAIR AND REASONABLE VALUATION OF THE
COMPANY SHARES AS OF THE DATE HEREOF.


4.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY
HEREBY REPRESENTS AND WARRANTS TO EARNSHAW THAT THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT BY THE COMPANY HAS BEEN DULY AND PROPERLY
AUTHORIZED BY ALL REQUISITE ACTION IN ACCORDANCE WITH APPLICABLE LAWS AND THE
ARTICLES OF INCORPORATION AND BYLAWS OF THE COMPANY.


5.             MISCELLANEOUS.


(A)           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE
ILLEGAL, INVALID OR UNENFORCEABLE UNDER ANY PRESENT OR FUTURE LAW, AND IF THE
RIGHTS OR OBLIGATIONS OF ANY PARTY HERETO UNDER THIS AGREEMENT WILL NOT BE
MATERIALLY AND ADVERSELY AFFECTED THEREBY, (I) SUCH PROVISION WILL BE FULLY
SEVERABLE, (II) THIS AGREEMENT WILL BE CONSTRUED AND ENFORCED AS IF SUCH
ILLEGAL, INVALID OR UNENFORCEABLE PROVISION HAD NEVER COMPRISED A PART HEREOF,
(III) THE REMAINING PROVISIONS OF THIS AGREEMENT WILL REMAIN IN FULL FORCE AND
EFFECT AND WILL NOT BE AFFECTED BY THE ILLEGAL, INVALID OR UNENFORCEABLE
PROVISION OR BY ITS SEVERANCE HEREFROM AND (IV) IN LIEU OF SUCH ILLEGAL, INVALID
OR UNENFORCEABLE PROVISION, THERE WILL BE ADDED AUTOMATICALLY AS A PART OF THIS
AGREEMENT A LEGAL, VALID AND ENFORCEABLE PROVISION AS SIMILAR IN TERMS TO SUCH
ILLEGAL, INVALID OR UNENFORCEABLE PROVISION AS MAY BE POSSIBLE.


(B)           AMENDMENT; WAIVER.  THIS AGREEMENT MAY BE AMENDED, OR ANY
PROVISION OF THIS AGREEMENT MAY BE WAIVED ONLY IN A WRITING SIGNED BY THE
PARTIES HERETO.  THE WAIVER BY ANY PARTY HERETO OF A BREACH OF ANY PROVISION OF
THIS AGREEMENT SHALL NOT OPERATE OR BE CONSTRUED AS A CONTINUING WAIVER OR AS A
WAIVER OF ANY OTHER BREACH.

 

2

--------------------------------------------------------------------------------


 


(C)           FURTHER ASSURANCES.  EACH PARTY WILL EXECUTE ALL DOCUMENTS AND
TAKE SUCH OTHER ACTIONS AS ANY OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO
CONSUMMATE THE TRANSACTIONS PROVIDED FOR HEREIN AND TO ACCOMPLISH THE PURPOSES
OF THIS AGREEMENT.


(D)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED SIMULTANEOUSLY IN
TWO (2) OR MORE COUNTERPARTS, INCLUDING COUNTERPARTS BEARING A FACSIMILE
SIGNATURE COPY, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT AND SHALL BECOME EFFECTIVE
WHEN ONE OR MORE COUNTERPARTS HAVE BEEN SIGNED BY EACH OF THE PARTIES HERETO AND
DELIVERED TO THE OTHER.  THE PARTIES HERETO INTEND THAT A FACSIMILE SIGNATURE
COPY ON THIS AGREEMENT SHALL HAVE THE SAME FORCE AND EFFECT AS AN ORIGINAL
SIGNATURE.


(E)           GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
INTERPRETATION AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY, THE
INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT GIVING EFFECT TO PROVISIONS
THEREOF REGARDING CONFLICT OF LAWS.


(F)            SURVIVAL.  ALL REPRESENTATIONS, WARRANTIES, COVENANTS AND
AGREEMENTS MADE HEREIN SHALL SURVIVE THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


(G)           BINDING EFFECT.  THIS AGREEMENT WILL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS, SUCCESSORS AND
PERMITTED ASSIGNS, BUT WILL NOT BE ASSIGNABLE OR DELEGABLE BY EITHER PARTY
HERETO WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY HERETO.


(H)           NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT WILL
BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES HERETO TO EXPRESS THEIR
MUTUAL INTENT, AND NO RULE OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY
PARTY HERETO.

[end of document; signature page follows]

3

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties have executed this Stock
Purchase Agreement as of the date first above written.

 

 

EBIX, INC.

 

By:

\s\ Richard J. Baum

Name:  Richard J. Baum

Title:  Chief Financial Officer

 

 

 

\s\ Craig Wm. Earnshaw

Craig Wm. Earnshaw

 

4

--------------------------------------------------------------------------------